DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Response to Arguments
Applicant’s arguments, see pages 7-8, filed 08/30/2021, with respect to claims 10-13, 16-19 and 23-16 as amended have been fully considered and are persuasive.  The rejection of claims 10-13, 16-19 and 23-16 as amended been withdrawn. 

Allowable Subject Matter
Claims 10-13, 16-19 and 23-16 as amended are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art alone or in proper combination fails to disclose the detection sub-circuit comprises: a first switch, a second switch, a third switch, a second capacitor, a resistor, a generation sub-circuits and a storage sub-circuit, wherein the first capacitor is configured to: charge in response to a case where the first switch is turned on, and discharge in response to a case where the first switch is turned off and the second switch and the third switch both are turned on, and charge the second capacitor, wherein the generation sub-circuit is configured to generate the detection signal according to a voltage of the second capacitor and a reference voltage, the detection signal generated is at a first level in a case where the voltage of the second capacitor is lower than the reference voltage, and the detection signal generated is at a second level in a case where the voltage of the second capacitor is not lower than the reference voltage, wherein the second capacitor is configured to discharge through the resistor in response to a case where the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BOLDUC whose telephone number is (571)270-1602.  The examiner can normally be reached on M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay, Jr. can be reached on (571) 272-1672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/DAVID J BOLDUC/Primary Examiner, Art Unit 2852